IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-11511
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

KENNETH JONES, also known as Jap,

                                              Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:98-CR-082-P-1
                       --------------------

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed appellate

counsel for Kenneth Jones, has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Jones has responded to the motion by filing a brief

wherein he contends that there are nonfrivolous grounds for

appeal.   Our independent review of the briefs and the record

discloses no nonfrivolous issue.    Accordingly, the motion for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.